PER CURIAM.
On behalf of Earl Thomas, his mother, Michelle Coward, appeals the magistrate judge’s * order granting summary judgment to the Commissioner in Coward’s claim for Supplemental Security Income childhood disability payments under the Social Security Act. On appeal, Coward raises claims not raised in the district court. We generally do not review issues not raised before the district court, Stewart v. Hall, 770 F.2d 1267, 1271 (4th Cir. 1985); Williams v. Shalala, 997 F.2d 1494, 1500 (D.C.Cir.1993), and we find no extraordinary circumstances in this case necessitating review. Accordingly, we affirm the order of the magistrate judge. We dispense with oral argument, because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge.